     Case 2:20-cv-00447-TLN-AC Document 22 Filed 06/19/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8
                             IN THE UNITED STATES DISTRICT COURT
 9
                            FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11
     JOSEPH ABAD; AUSTEN BROWN,                          Case No. 2:20-cv-00447-TLN-AC
12
                                            Plaintiffs, ORDER GRANTING STIPULATION TO
13                  v.                                  CONTINUE HEARING ON PLAINTIFF
                                                        AUSTEN BROWN’S MOTION FOR
14   CHARLTON BONHAM, in his official                   PRELIMINARY INJUNCTION
     capacity as Director of the California
15   Department of Fish and Wildlife; XAVIER            Date:      July 23, 2020
     BECERRA, in his official capacity as Attorney Time:           2:00 p.m.
16   General of the State of California,                Judge:     The Honorable Troy L. Nunley
                                                        Place:     Courtroom 2, 15th Floor
17                                       Defendants. Action Filed: 2/27/2020
18
                                                    ORDER
19
            Upon the Stipulation of the parties seeking an order to continue the hearing on Plaintiff
20
     Austen Brown’s Motion for Preliminary Injunction, and good cause appearing therefore,
21
            1.    The pending July 9, 2020, hearing on Plaintiff Austen Brown’s Motion for
22
     Preliminary Injunction is continued to July 23, 2020 at 2:00 p.m. in Courtroom 2 of this Court.
23
     Notice is waived.
24
           IT IS SO ORDERED:
25
     Dated: June 18, 2020
26

27

28
                                                     1
            ORDER GRANTING STIPULATION TO CONTINUE HEARING ON PLAINTIFF AUSTEN BROWN’S
                          MOTION FOR PRELIMINARY INJUNCTION (Case No. 2:20-cv-00447-TLN-AC)
